Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 1 of 21

                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

   In re:                                      :
                                                 Docket #18cv2843
     HERNANDEZ, et al.,                        : 1:18-cv-02843-VSB-KNF

                          Plaintiffs,          :

      - against -                              :

     MANHATTAN LAUNDRY CENTERS INC.,           : New York, New York
     et al.,                                     May 8, 2019
                       Defendants.             :

   ------------------------------------ : INQUEST HEARING


                          PROCEEDINGS BEFORE
                      THE HONORABLE KEVIN N. FOX
            UNITED STATES DISTRICT COURT MAGISTRATE JUDGE


   APPEARANCES:

   For the Plaintiff:           MICHAEL FAILLACE & ASSOCIATES, PC
                                BY: DANIEL TANNENBAUM, ESQ.
                                60 East 42nd Street, Suite 4510
                                New York, New York 10165

   For Defendants:              PETER Y. LEE, ESQ.
                                60 East 42nd Street, Suite 1101
                                New York, New York 10165

   Interpreter:                 MARCIA GOTLER




   Transcription Service: Carole Ludwig, Transcription Services
                          141 East Third Street #3E
                          New York, New York 10009
                          Phone: (212) 420-0771
                          Fax: (212) 420-6007

   Proceedings recorded by electronic sound recording;
   Transcript produced by transcription service.
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 2 of 21


                                       INDEX


                          E X A M I N A T I O N S

                                                 Re-     Re-
    Witness              Direct      Cross     Direct   Cross    Court

    Sofia Hernandez
      Juarez                  5         8       18



                                  E X H I B I T S

    Exhibit                                                          Voir
    Number      Description                              ID     In   Dire

    Defendant

    D1          Cancelled check dated 3/15/18            11     20

    D2          Cancelled check dated 3/23/18            11     20

1
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 3 of 21
 1                             PROCEEDING                            3

2              THE CLERK:     Hernandez Juarez versus Manhattan

3    Laundry Centers Inc., et al., case number 18cv2843.

4    Counsel, please state your appearance and introduce the

5    parties with you today.

6              MR. DANIEL TANNENBAUM:        Daniel Tannenbaum for

7    plaintiff Hernandez, to my left is Ms. Sofia Hernandez

8    Juarez and Marcia Gotler is the interpreter.

9              THE COURT:     Good morning to all of you.

10             MR. PETER LEE:      Good morning, Your Honor , Peter

11   Lee, counsel for defendants Here to Clean Inc. and Mr.

12   Eung Ho Kim, K -I-M.

13             THE COURT:      Good morning.

14             THE CLERK:      Ms. Gotler, raise your right hand.

15   Do you solemnly swear that you will justly, truly,

16   fairly and impartially act as an interpreter in this

17   issue now before the Court?

18             THE INTERPRETER:        I do.

19             THE CLERK:      All right, would you state you

20   name for the record, please.

21             THE INTERPRETER:        Marcia Gotler.

22             THE CLERK:      Thank you.

23             THE COURT:      Excuse me, would you pull the

24   microphone close to you and repeat your name so that

25   everything you say can be captured accurately on the
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 4 of 21
 1                             PROCEEDING                            4

2    record.

3               THE INTEPRETER:      Marcia Gotler.

4               THE COURT:     Would you spell your last name

5    slowly, please.

6               THE INTERPRETER: G-O-T-L-E-R.

7               THE COURT:     Thank you.

8               THE INTERPRETER:       Thank you, Your Honor.

9               THE COURT:     You’re welcome. We’re assembled

10   for an inquest hearing, a judgment by default has been

11   entered and the matter has been referred to me to

12   determine the amount of dama ges, if any, that should

13   be awarded to the plaintiff and to issue a

14   recommendation with a report to the assigned District

15   Judge on that matter.        Are both parties ready to

16   proceed?

17              MR. TANNENBAUM:      Yes, Your Honor.

18              MR. LEE:     Yes, Your Honor.

19              THE COURT:     All right, we’ll begin with

20   plaintiff.

21              MR. TANNENBAUM:      Should the plaintiff take the

22   stand?

23              THE COURT:     If you intend to have her give

24   testimony.

25              MR. TANNENBAUM:      Only if the affidavits and
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 5 of 21
 1                             PROCEEDING                            5

2    other papers are not sufficient to establish her case

3    (inaudible).

4               THE COURT:     Well that remains to be seen.

5    We’re here to determine, among other things, what

6    information the parties need to communicate to me to

7    aid me in preparing a report and recommendation to the

8    assigned District Judge. I’m aware that the plaintiff

9    has made written submissions, as has the, one of the

10   defendants, an individual. I am here to receive such

11   other information, if any, as the parties want to provide

12   to me.

13              MR. TANNENBAUM:     Okay, so I will call the

14   plaintiff to the stand, please.

15   WHEREUPON,

16            S O F I A     H E R N A N D E Z        J U A R E Z,

17   was duly sworn or affirmed to testify as follows:

18              THE CLERK:     Please state your full name for

19   the record and spell your last name slowly.

20              MS. HERNANDEZ:      Sofia Hernandez Suarez, S -O-F-

21   I-A H-E-R-N-A-N-D-E-Z J-U-A-R-E-Z.

22              THE COURT:     You may be seated.

23              THE INTERPRETER:       Your Honor, is it all right

24   if the interpreter stands here, we’re kind of blocked,

25   or should I stand on the other side.
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 6 of 21
 1                             PROCEEDING                            6

2               THE COURT:     You may stand wherever it’s most

3    convenient for you.

4               THE INTERPRETER:       All right, I’ll stay here.

5               THE COURT:     Mr. Tannenbaum, would you stand at

6    the podium, you may inquire of the witness.

7    DIRECT EXAMINATION BY

8    MR. TANNENBAUM:

9        Q:     Good morning, Ms. Juarez, did you file this

10   lawsuit?

11       A:     Yes.

12       Q:     Did you work for the defendants named in the

13   lawsuit?

14       A:     Yes.

15       Q:     What type of business did you work in?

16       A:     A laundry.

17       Q:     And what was your job in that business?

18       A:     Folding clothes.

19       Q:     What were the hours that you worked while

20   working in the business?

21       A:     On Mondays and Tuesdays I would work from 8

22   until 6:30, and then on Wednesday through Friday I worked

23   from 8 to 6.

24       Q:     And how much were you paid when you were

25   working?
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 7 of 21
 1              HERNANDEZ JUAREZ - DIRECT (By Tannenbaum)            7

2        A:     Well when I started working in 2011 I was being

3    paid $280, and that continued until 2012. After that I

4    would get a $20 raise every year. And then in March of

5    2018, that’s when they changed things and started paying

6    me by check.    And also a little bit of cash, but on the

7    check it says something which was not what they were

8    telling me.

9        Q:     Prior to 2018, how were you paid?

10       A:     They were still paying in cash.

11       Q:     As of March, 2018, were you also working five

12   days a week or did it decrease?

13       A:     No, they took away one of my days and the check

14   would say $240, but the woman would only give me $156 in

15   cash. I don’t know why they did that.

16       Q:     And one final question, the hours that you said

17   that you worked, were they always exactly those hours?

18       A:     Well it was very unusual when I worked more

19   hours, I can’t recall any specific dates, and then there

20   were some times when they would give us a half hour.

21              MR. TANNENBAUM:     Okay, nothing further, Your

22   Honor.

23              THE COURT:     Mr. Lee, you may inquire of the

24   witness.

25              MR. LEE:     Excuse me, Your Honor?
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 8 of 21
 1              HERNANDEZ JUAREZ - DIRECT (By Tannenbaum)            8

2               THE COURT:     You may inquire of the witness.

3               MR. LEE:     Thank you, Your Honor.

4    CROSS EXAMINATION BY

5    MR. LEE:

6        Q:     Would you prefer Ms. Juarez or Ms. Hernandez?

7        A:     Hernandez.

8        Q:     Good morning, Ms. Hernandez.

9        A:     Good morning.

10       Q:     You testified earlier that you worked for all

11   the defendants that you sued in this lawsuit, is that

12   correct?

13       A:     Yes.

14       Q:     You have named many defendants in this

15   lawsuit, ma’am, could you please identify exactly

16   which defendant you worked for?

17       A:     Okay, I don’t know his last name, but it was

18   for Mr. Kim, and the lady never told us what her name

19   was, we just called her Ashima (phonetic) .

20       Q:     Ashima is woman in Korean.

21              THE COURT:     Sir, you’re here to ask questions,

22   not to make statements.

23       Q:     When was your last day of work, Ms. Hernandez?

24       A:     My last day of work was March 22, 2018.

25       Q:     And the store was destroyed as the result of a
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 9 of 21
 1              HERNANDEZ JUAREZ - CROSS (By Lee)                    9

2    fire, is that correct?

3              MR. TANNENBAUM:       Objection, Your Honor .

4              THE COURT:      The objection is sustained.

5        Q:    Were you fired?

6        A:    No.

7        Q:    All right, are you aware of some of the

8    documents that you signed and filed in this c ase,

9    ma’am?

10       A:    Yes.

11       Q:    And I believe you testified earlier that you

12   started out at $280 per week, is that correct?

13       A:    Yes.

14       Q:    And it went up $20 a week every year

15   thereafter, is that correct?

16             MR. TANNENBAUM:       Objection, I believe she

17   testified (inaudible) a year.

18             THE COURT:      The objection is overruled.

19       Q:    Excuse me?

20             THE COURT:      The objection is overruled, you

21   may answer the question.

22       A:    Shall I answer it?

23             THE COURT:      Yes, please.

24       Q:    And you used the word --

25             THE COURT:      Just a moment, pleas e.
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 10 of 21
 1               HERNANDEZ JUAREZ - CROSS (By Lee)                    10

2         A:    Can you repeat what you said?

3         Q:    You testified earlier that you were paid $280

4    per week as a salary, starting in 2011, is that

5    correct?

6         A:    Yes.

7         Q:    And $300 per week as a salary the following

8    year, is that correct?

9         A:    Yes, from 2011 to 2012 I wa s being paid $280.

10   After that I started getting $20 more every year.

11        Q:    But this was a salary, is that correct?

12        A:    Yes.

13              MR. LEE:     Your Honor, may I show the witness

14   to exhibits?

15              THE COURT:     Have you shared the exhibits with

16   your adversary?

17              MR. LEE:     Yes, they’re actually e -filed with

18   the Court, Your Honor. Respectfully, Your Honor, I’m

19   referring to ECF document 53.           There are two cancelled

20   checks attached to that affidavit of one Mr. Eung Ho

21   Kim, Your Honor.       May I approach the witness, Your

22   Honor?

23              THE COURT:     Yes.

24        Q:    Ms. Hernandez, I’ve shown you --

25              THE COURT:     Just a moment, is the item marked?
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 11 of 21
 1               HERNANDEZ JUAREZ - CROSS (By Lee)                    11

2               MR. LEE:     No, it’s not, Your Honor.          Actually

3    each page is labeled Exhibit A and the other one is

4    labeled Exhibit B, but that was part of the e -filed

5    document, Your Honor.

6               THE COURT:     You need to mark the exhibits,

7    both parties, being used during the proceeding.                  What

8    is the exhibit number that you have displayed to the

9    witness?

10              (Defendant’s Exhibits D1 and D2 marked for

11   identification.)

12              MR. LEE:     Your Honor, I have shown the witness

13   Exhibit D1, which is a cancelled check number 2002.

14              THE COURT:     Just a moment, the witness can

15   identify the exhibit, if possible.

16        Q:    Ms. Hernandez, do you see a document labeled

17   with a blue sticker that says D 1 in front of you?

18        A:    Yes.

19        Q:    Do you recognize this document?

20        A:    Yes.

21        Q:    And is that your signature on the back of the

22   check?

23        A:    Yes.

24        Q:    Now can you please look at the other document,

25   Ms. Hernandez, it is labeled Exhibit D2? Do you
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 12 of 21
 1               HERNANDEZ JUAREZ - CROSS (By Lee)                    12

2    recognize that doc ument, ma’am?

3         A:    Yes.

4         Q:    And are these two documents, do they reflect

5    the checks that you received in connection with your

6    employment?

7         A:    Yes, those are two checks, the last ones.

8               THE COURT:     Ms. Hernandez, let me direct you

9    to the item that has been marked as Defendant’s

10   Exhibit D1 for identification, you indicated that you

11   recognized the item marked as Defendant’s Exhibit D1,

12   what do you recognize it to be?

13        A:    It’s a check.

14              THE COURT:     Is the check made out to anyone?

15        A:    My name and the name of the company, the

16   laundry.    I wanted to ask, may I explain this because

17   it says $240 but he only gave me $156 out of this

18   check.

19              THE COURT:     Ms. Hernandez, please wait until a

20   question is put to you.

21        A:    Okay.

22              THE COURT:     You are here to answer to answer

23   questions, not to ask questions.

24        A:    Okay.

25              THE COURT:     Let me direct you back to
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 13 of 21
 1               HERNANDEZ JUAREZ - CROSS (By Lee)                    13

2    Defendant’s Exhibit D1, the check you say is made out

3    to you, is there a date on the check?

4         A:   Yes.

5              THE COURT:      What is the date, please?

6         A:   3/15/2018.

7              THE COURT:      Let me direct your attention to

8    the item marked as Defendant’s Exhibit D2, which you

9    also indicated that you recognized.

10        A:   Yes.

11             THE COURT:      What do you recognize Defendant’s

12   Exhibit D2 to be?

13        A:   I’m sorry?

14             THE COURT:      When you indicated that you

15   recognized Defendant’s Exhibit D2, what do you

16   recognize Defendant’s Exhibit D2 to be?

17        A:   A check.

18             THE COURT:      Is the check made out to anyone?

19        A:   Sofia Hernandez.

20             THE COURT:      Is the check dated?

21        A:   Yes.

22             THE COURT:      What date appears on the che ck,

23   please?

24        A:   3/23/18.

25             THE COURT:      Thank you.      You may resume your
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 14 of 21
 1               HERNANDEZ JUAREZ - CROSS (By Lee)                    14

2    cross examination of the witness.

3               MR. LEE:     Thank you, Your Honor.

4         Q:    Ms. Hernandez, can you explain why these two

5    checks are for different amounts?

6         A:    I don’t know why.       That’s jus t how they were,

7    because when I started working there, I worked by the

8    day, by the week.

9         Q:    Looking at Exhibit D2, Ms. Hernandez, do you

10   see the notation 37.5 hours?

11        A:    Yes.

12        Q:    And that would be less than 40, correct, Ms.

13   Hernandez?

14        A:    Yes.

15        Q:    And I believe you’ve also said that you were

16   paid $400 per week as a salary in year 2018, is that

17   correct?

18        A:    Yes.

19        Q:    Shouldn’t both these checks from consecutive

20   weeks be around the same amount if you were on a fixed

21   salary, ma’am?

22        A:    This was the reason why I quit, because this

23   was the change that they made.

24        Q:    Ms. Hernandez, are you sure you have no

25   recollection of being paid $12 an hour?
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 15 of 21
 1               HERNANDEZ JUAREZ - CROSS (By Lee)                    15

2         A:   I don’t know whether we’re only talking about

3    the checks or ever since I started there.

4         Q:   Well let’s limit it to t hose two checks?

5         A:   Okay.

6         Q:   Are you sure you were not paid hourly, ma’am?

7         A:   Yes, from those two checks, yes.

8         Q:   So your statements that you filed with this

9    Court on August 10, 2018, that you were paid a fixed

10   salary of $400 per week, is not entirely accurate, is

11   that correct?

12        A:   How can I put this, well they were not paying

13   me what it says here either.

14        Q:   Elsewhere in the document that you signed and

15   filed with the Court, ma’am, you’ve stated that you

16   worked typically 51 hours per week, do you recal l that

17   statement, ma’am?

18        A:   Yes.

19        Q:   In fact, paragraph 12 of the document number

20   41 filed August 10, 2018, you stated that up to March

21   14, 2018, you worked 51 hours per week typically, is

22   that correct?

23        A:   Yes.

24        Q:   Exhibit D1, ma’am, would correspond wit h that

25   time period until on or about March 14, 2018, is that
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 16 of 21
 1               HERNANDEZ JUAREZ - CROSS (By Lee)                    16

2    correct?

3         A:    Yes.

4         Q:    If you worked 51 hours that week, wouldn’t D1

5    be for a bigger amount?

6         A:    Yes, but that’s not what it says here.

7         Q:    Ma’am, you did cash both checks, didn’t you?

8         A:    Yes.

9         Q:    Now in your statements I referred to earlier,

10   your statement about 51 hours per week, are you

11   including holidays, sick time that you’ve taken,

12   everything ?

13        A:    No.

14        Q:    You’re a single mother, is that correct, Ms.

15   Hernandez?

16              MR. TANNENBAUM:       Objection.

17              THE COURT:     The objection is sustained.

18        Q:    Ma’am, you don’t recall having the week of

19   Thanksgiving, 2017, off, as well as Thanksgiving,

20   2018, and Christmas, 2018, and Christmas, 2017?

21              MR. TANNENBAUM:       Objection.

22              THE COURT:     The objection is overruled .

23        A:    Yes.

24        Q:    Ma’am, do you recall getting paid for your

25   time with the kids?
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 17 of 21
 1               HERNANDEZ JUAREZ - CROSS (By Lee)                    17

2         A:   What? I don’t understand the question.

3         Q:   Let me rephrase that, Ms. Hernandez.               Mr. Kim

4    paid you for your time off with kids, do you recall

5    that?

6              MR. TANNENBAUM:        Objecti on.

7              THE COURT:      The objection is overruled.

8         A:   No, he never paid me for that.

9         Q:   Before March -- strike that, before these

10   checks in front of your, Ms. Hernandez, you testified

11   that you were paid in cash, is that correct?

12        A:   Yes.

13        Q:   You don’t recall signing receipts for each and

14   every cash payment weekly?

15        A:   No, I was not signing anything.

16        Q:   Ms. Hernandez, assuming you were paid a

17   salary, like you stated in your documents. Do you have

18   W-2s showing the salary that you’ve been paid?

19        A:   No.

20        Q:   Did you report these salaries to the

21   authorities?

22             MR. TANNENBAUM:        Objection.

23             THE COURT:      The objection is sustained.

24             MR. LEE:      I have no further questions, Your

25   Honor.
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 18 of 21
 1               HERNANDEZ JUAREZ - CROSS (By Lee)                    18

2              THE COURT:      Any redirect examination?

3    REDIRECT EXAMINATION BY

4    MR. TANNENBAUM:

5         Q:   Ms. Hernandez, did you testify that the nature

6    of payment changed in March of 2018?

7         A:   Yes.

8              MR. TANNENBAUM:        Nothing further, Your Honor.

9              THE COURT:      Ms. Hernandez, you may step down.

10   Does the plaintiff wish to present any other evidence?

11             MR. TANNENBAUM:        Aside from the submissions,

12   nothing further.

13             THE COURT:      Mr. Lee, are your clients

14   presenting any evidence?

15             MR. LEE:      Your Honor, I informed your clerk

16   that I had digital photographs of the extent of the

17   fire, but it got held up in security, Your Honor. I

18   wanted to show that to the witness, but it was my

19   mistake and actually I should have printed them, but

20   it is what it is, Your Honor .

21             THE COURT:      Do you mean to indicate you do not

22   have evidence you want to offer at this time?

23             MR. LEE:      At this time, no, Your Honor , I have

24   nothing further.

25             THE COURT:      Does either party want to submit a
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 19 of 21
 1                           PROCEEDING                               19

2    post hearing memorandum?

3              MR. TANNENBAUM:        Your Honor, we would submit a

4    memorandum taking into account the days off that Ms.

5    Hernandez stated that she had, Thanksgiving and

6    Christmas.

7              THE COURT:      Do you intend to make argument

8    through the memorandum based upon the testimony

9    elicited during today’s proceeding?

10             MR. TANNENBAUM:        I don’t know, but we would

11   provide the damage amount based on those days,

12   presumption on those days, it should be about a week’s

13   time deducted from the total damage amount.

14             THE COURT:      Do the defendants wish to submit a

15   post hearing memorandum?

16             MR. LEE:    Yes, Your Honor.

17             THE COURT:      Is three weeks sufficient time for

18   the parties to submit memoranda?

19             MR. LEE:      It’s fine for the defendants, Your

20   Honor.

21             MR. TANNENBAUM:        Yes, Your Honor.

22             THE COURT:      On or before May 29, 2019, any

23   party may submit a post hearing memorandum to the

24   Court. Would the parties also provide the Court with a

25   transcript of the record made during this proceeding
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 20 of 21
 1                           PROCEEDING                               20

2    on or before the 29 t h day of May, 2019.           Is there

3    anything else that we need to address this afternoon?

4              MR. TANNENBAUM:        No, Your Honor.

5              MR. LEE:      No, Your Honor .

6              THE COURT:      Thank yo u.     Good day.      Mr. Lee,

7    you had the witness identify two exhibits, Defendant’s

8    Exhibit D1 and Exhibit D2, but did not move them into

9    evidence, was that purposeful?

10             MR. LEE:      No, Your Honor . In the heat of the

11   moment I overlooked it, Your Honor, I’d like to move

12   them into evidence, Your Honor.

13             THE COURT:      Any objection on behalf of the

14   plaintiff?

15             MR. TANNENBAUM:        No objection, Your Honor.

16             THE COURT:      The items marked previously as

17   Defendant’s Exhibit D1 and Defendant’s Exhibit D2,

18   received in evidenc e.       Thank you, good day.

19             (Defendant’s Exhibits D1 and D2 received in

20   evidence.)

21             (Whereupon the matter is adjourned.)

22

23

24

25
Case 1:18-cv-02843-VSB-KNF Document 65 Filed 06/03/19 Page 21 of 21
 1                                                                    21

2

3                           C E R T I F I C A T E

4

5              I, Carole Ludwig, certify that the foregoing

6    transcript of proceedings in the United States District

7    Court, Southern District of New York, Hernandez, et al.

8    versus Manhattan Laundry Centers Inc., et al., Docket

9    #18cv2843, was prepared using PC-based transcription

10   software and is a true and accurate record of the

11   proceedings.

12

13

14

15

16   Signature_______________________________

17

18   Date:   June 3, 2019

19

20

21

22

23

24

25
